DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-9) in the reply filed on 4/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/22/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8 include a horizontal wavy line character (tilde) in reference to numerical ranges.  In the English language, the tilde generally means “approximately”, “about”, or “around” or “similar to”.  In the context of numerical ranges in the claims and common usage, the meaning of the tildes in the claims is unclear.  Examiner assumes this is a typographical error and interprets the tildes in the claims as dashes (-), which are typically used to indicate a closed range of values.  However, appropriate correction and/or clarification is requested.
Claims 8-9 recite the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (U.S. 2017/0098701 A1; “Tomita”).
Regarding claim 1, Tomita discloses a device comprising: 
A substrate (2, Fig. 2) ([0022]); 
A channel layer (6, Fig. 2) on (as in “on top of”) the substrate ([0022]); 
An AlGaN layer (8, Fig. 2) on the channel layer ([0022]); and
A P-GaN gate (12, 14, 16, Fig. 2) on (as in “on top of”) the AlGaN layer ([0023]-[0024]), wherein the AlGaN layer (8, Fig. 2) comprises a first region (bottom portion of 8 adjacent to 6, Fig. 2) and a second region (top portion of 8 which is also adjacent to 18, 12, and 20, Fig. 2), and wherein the first region has a composition that is different from that of the second region ([0028]; Fig. 2).
Regarding claim 2, Tomita discloses the first region (bottom portion of 8 adjacent to 6, Fig. 2) is located under the P-GaN gate (12, 14, 16, Fig. 2).
Regarding claim 3, Tomita discloses the first region (bottom portion of 8 adjacent to 6, Fig. 2) has a formula represented by AlxGa1-xN, wherein x=0.05, and the second region (top portion of 8 which is also adjacent to 18, 12, and 20, Fig. 2) has a formula represented by AlyGa1-yN, wherein y=0.25 ([0028]).
Regarding claim 4, Tomita discloses the channel layer (6, Fig. 2) comprises GaN ([0022]).
Regarding claim 5, Tomita discloses a buffer layer (4, Fig. 2) disposed between the channel layer (6, Fig. 2) and the substrate (2, Fig. 2) ([0022]).
Regarding claim 6, Tomita discloses a source region and a drain region on the AlGaN layer and a source electrode (18, Fig. 2) and a drain electrode (20, Fig. 2) on the AlGaN layer within the source region and the drain region, respectively ([0022]).
Regarding claim 8, Tomita discloses the AlGaN layer (8, Fig. 2) has a thickness of 30 nm ([0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (U.S. 2017/0098701 A1; “Tomita”) as applied to claim 1 above, and further in view of Shimizu et al. (U.S. 2012/0205718 A1; “Shimizu”).
Regarding claim 7, Tomita discloses the AlGaN layer (8, Fig. 2) comprises the second region (top portion of 8 which is also adjacent to 18, 12, and 20, Fig. 2) but does not disclose a passivation layer on and covering the AlGaN layer.  However, Shimizu discloses a passivation layer (23, Fig. 11B) covering the gate electrode and source and drain electrodes of a device ([0043]).  This has the advantage of protecting the underlying device structures.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tomita with a passivation layer over and covering the AlGaN layer, as taught by Shimizu, so as to protect the AlGaN layer and underlying device.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (U.S. 2017/0098701 A1; “Tomita”) as applied to claim 1 above.
Regarding claim 9, Tomita discloses the P-GaN gate (12, 14, 16, Fig. 2) ([0023]-[0024]) implicitly has a thickness but does not disclose it is between 50 nm and 100 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a P-GaN gate thickness between 50 nm and 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        4/28/2022